                     UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Alberto Concepcion

      v.                                    Case No. 18-cv-900-LM

FCI Berlin, Warden




                                 ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated January 9, 2019, and dismiss Concepcion’s

§ 2241 petition (Doc. Nos. 1, 9) based on his abuse of the writ

and for lack of savings clause jurisdiction, without prejudice

to Concepcion’s ability to seek permission in the Third Circuit

to file a successive § 2255 motion in the District of New

Jersey, and I deny the motion for bail (Doc. No.6).


                                     ____________________________
                                     Landya B. McCafferty
                                     Chief Judge

Date: January 30, 2019

cc: Alberto Concepcion, pro se
